                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

L.A., a legally incapacitated minor, by and through
his Mother and Next Friend, KIERSTEN REESER,
and KIERSTEN REESER, Individually, and
JEREMY ARMSTRONG, Individually
                                                        CASE NO. 21-cv-11317
              Plaintiffs,
                                                        HON.: Robert H. Cleland
v.


UNITED STATES OF AMERICA, and W.A. FOOTE
MEMORIAL HOSPITAL a/k/a HENRY FORD
ALLEGIANCE HEALTH, and CHARLES EDWARD
ROLLISON, D.O., and RONALD NICHOLS, M.D., and
ALMA GARLO, M.D., and CENTER FOR FAMILY
HEALTH, and JOANNE KINGSLEY, M.D., and
MONICA HILL, M.D.

               Defendants.
____________________________________________________________________________
JACK BEAM (P24600)                        GEOFFREY N. FIEGER (P30441)
Attorney for Plaintiffs                   Attorney for Plaintiffs
BEAM LEGAL TEAM, LLC                      FIEGER, FIEGER, KENNEY & HARRINGTON P.C.
954 W. Washington Boulevard, Suite 215    19390 West Ten Mile Road
Chicago, IL 60607                         Southfield, MI 48075
(312) 733-0930; (312) 733-0921 (Fax)      (248) 355-5555; (248) 355-5148 (Fax)
____________________________________________________________________________

                 EX PARTE ORDER APPOINTING KIERSTEN REESER
                        AS NEXT FRIEND OF MINOR, L.A.

                               At a session of said Court, held in
                                the United States District Court
                              for the Eastern District of Michigan
                                       Southern Division

              PRESENT: HON. ROBERT H. CLELAND
                                Judge
       Upon the Petition and Consent of Kiersten Reeser, the mother of the minor Plaintiff, L.A.,

for appointment of herself as Next Friend, having been considered, the Court finds that:

       Kiersten Reeser is competent and suitable to be appointed Next Friend of L.A., a minor;

and, that Kiersten Reeser has consented to such appointment.

       IT IS HEREBY ORDERED that Kiersten Reeser be appointed Next Friend of L.A., a

minor, for the purpose of bringing this cause of action against Defendants, United States of

America, Henry Ford Health System, Henry Ford Allegiance Health d/b/a W.A. Foote Memorial

Hospital and Center for Family Health, et al., for losses sustained by minor Plaintiff, L.A., as a

result of medical negligence occurring at or around his date of birth (2019).




                                             S/Robert H. Cleland
                                             United States District Judge
Dated; June 8, 2021
